Citation Nr: 1328546	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a lumbar spine disability.

2.  Entitlement to an increased rating in excess of 10 
percent for a stomach disorder.

3.  Entitlement to service connection for a right hip 
disability to include osteoarthritis of the right hip.  

4.  Entitlement to total disability rating based upon 
individual unemployability by reason of service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty 
from April 1979 to June 1981.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied increased ratings for the 
Veteran's low back disability and stomach disability, and 
denied service connection for osteoarthritis of the right 
hip.  Prior to the July 2007 rating decision, the RO in New 
York had jurisdiction of the Veteran's claim.  Jurisdiction 
has been returned to the RO in New York.

In March 2011, the Board remanded the claim for 
clarification regarding whether the Veteran wanted to appear 
before a Board hearing at the RO.  The Veteran was 
subsequently afforded a Board hearing at the RO in August 
2011.  The Board finds that the RO complied with the remand 
action and this matter has properly been returned to the 
Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

The Veteran testified at an August 2011 Travel Board hearing 
before a Veterans Law Judge at the RO; a copy of the hearing 
transcript is associated with the record.  The Veterans Law 
Judge who conducted the hearing subsequently left the 
Board's employ.  In a May 2013 letter, the Board offered the 
Veteran an opportunity to testify at another hearing before 
a Veterans Law Judge who would decide the claim on appeal.  
See 38 C.F.R. §20.707 (2012).  The May 2013 letter indicates 
that, if the Veteran did not respond to the letter within 30 
days from the date of the letter, the Board would assume the 
Veteran did not want another hearing and would proceed 
accordingly.  The Veteran did not respond to the May 2013 
letter.  Neither the Veteran nor the representative has 
requested another hearing, and the Board finds that this 
matter is ready for appellate review. 

In evaluating this case, the Board has not only reviewed the 
Veteran's physical claims file, but has also reviewed the 
file on the "Virtual VA" system to ensure a complete 
assessment of the evidence.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

Increased Ratings for Low Back and Stomach Disabilities

The Veterans Claims Assistance Act of 2000 (VCAA), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  VA is required to conduct an accurate and 
descriptive medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA's duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").   

The Board finds that additional VA examinations are required 
to obtain evidence as to the current severity of the 
service-connected lumbar spine disability and the stomach 
disorder.  Review of the record shows that the Veteran was 
afforded VA examinations of the service-connected 
disabilities in May 2008.  Subsequent to these examinations, 
the Veteran asserted that the service-connected disabilities 
have worsened.  At the hearing before the Board in August 
2011, the Veteran and representative asserted that the 
service-connected lumbar spine disability was worse since 
the May 2008 VA examination.  They asserted that flexion of 
the low back was worse.  The Veteran stated that she was 
awarded Social Security Administration (SSA) disability 
benefits in the past two months.  She indicated that the 
lumbar spine disability caused incapacitation and interfered 
with her ability to work.  The Veteran also stated that the 
service-connected stomach disorder caused hospitalization 
and it interfered with the ability to work.  The Veteran 
stated that the service-connected disabilities caused her to 
be out of work for six months out of a year.  

The Veteran and her representative also asserted that the 
medical evidence in the claims folder showed a strong 
possibility that she had bleeding and other symptoms which 
would be the result of erosion and ulceration in the 
stomach.  The medical evidence of record show diagnoses of 
irritable bowel syndrome, gastritis, and peptic ulcer 
disease.  See the VA treatment records dated in December 
2004 and June 2006 and the May 2008 VA examination report.   

A March 2011 SSA decision indicates that the Veteran's SSA 
award was based upon findings of severe impairment due to 
moderate scoliosis, irritable bowel syndrome, and a left 
upper extremity disability.  SSA found that the Veteran was 
unable to perform any past relevant work and has been 
disabled since October 2008.      

Because of the evidence of possible worsening since the 
examination in May 2008, new examinations are needed to 
determine the current severity of the service-connected low 
back and stomach disabilities.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95.  



TDIU

There is evidence of record which suggests that the Veteran 
may be unemployable due to the service-connected lumbar 
spine and stomach disabilities.  At the hearing before the 
Board in August 2011, the Veteran stated that she was 
awarded SSA disability benefits in the past two months.  She 
indicated that the service-connected disabilities caused 
incapacitation and interfered with the ability to work.  A 
March 2001 SSA decision indicates that the Veteran's SSA 
award was based upon findings of severe impairment due to 
moderate scoliosis, irritable bowel syndrome, and a left 
upper extremity disability.  SSA found that the Veteran was 
unable to perform any past relevant work and has been 
disabled since October 2008.      

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(VA to "determine all potential claims raised by the 
evidence, applying all relevant laws and regulations").  See 
also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, 
in an effective date appeal, that an appeal for higher 
rating somehow includes TDIU, or that a TDIU must arise from 
an increased rating claim, unless it is the veteran who 
raises the TDIU claim).  Based upon the foregoing, the Board 
finds that the evidence of record has raised a claim of 
entitlement to TDIU.

In addition, because the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 
4.16(a), and it is VA's policy to grant a TDIU in all cases 
where a service-connected disability causes unemployability 
regardless of the percentage evaluations, 38 C.F.R. § 
4.16(b), the RO/AMC should consider whether the TDIU claim 
should be sent to VA's Director of Compensation and Pension 
for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) 
(2012); Bowling v. Principi, 15 Vet. App. 1 (2001).



Service Connection for Right Hip Arthritis

The Veteran asserts that the right hip arthritis is due to 
(secondary to) the service-connected lumbar spine 
disability.  In a July 2006 statement, the Veteran indicated 
that her back condition has deteriorated and this caused a 
right hip condition and joint deterioration.  She also 
asserts that she has a separate neurological disorder of the 
right hip and lower extremity due to the service-connected 
lumbar spine disability.  In April 2008, the Veteran 
asserted that she had sciatica due to the lumbar spine 
disability which caused the pain in the right hip.  

The Veteran was afforded a VA examination in June 2007 in 
order to obtain a medical opinion as to the nature and 
etiology of the claimed right hip disability and whether 
such disorder was due to or caused by the service-connected 
lumbar spine disability.  The examiner opined that it was 
less likely that there was a secondary relationship between 
the arthritis of the hip and service-connected lumbar spine 
back disability; however, a rationale for this conclusion 
was not provided.  The VA examiner's opinion is unclear as 
to whether the opinion that there was no secondary 
relationship includes the question of whether the service-
connected lumbar spine disability aggravated (worsened in 
severity) the right hip disability.  The VA examiner also 
did not comment on whether the service-connected lumbar 
spine disability caused neurological manifestations or 
disorder in the right hip.  

At the hearing before the Board in August 2011, the 
Veteran's representative argued that the June 2007 VA 
examination was inadequate because the examiner did not 
provide a rationale for the medical opinion, and the 
representative requested another examination.  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

Review of the record shows past findings of radiculopathy in 
the right lower extremity.  See the December 2002 and August 
1994 VA examination reports.  The VA examiners who conducted 
the June 2007 VA hip examination and the May 2008 VA spine 
examination did not address whether the service-connected 
lumbar spine disability caused separate neurological 
manifestations of the right lower extremity or hip.  The May 
2008 VA examination report indicates that there were 
findings of radiating pain and decreased sensation on the 
left side from the waist to the left leg; there was normal 
sensation on the right lower extremity.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and 
that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 provides 
that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  

The Board finds that additional examination is necessary and 
the examiner should be asked to provide an opinion as to 
whether the right hip disability is caused or aggravated by 
the service-connected lumbar spine disability, and to help 
determine whether the service-connected lumbar spine 
disability is manifested by radiculopathy and/or sciatic 
neuropathy or other neurological manifestations in the right 
hip or right lower extremity.  

Treatment Records

At the August 2011 Board hearing, the Veteran indicated that 
she recently received treatment for the service-connected 
disabilities through the VA healthcare system.  She 
indicated that VA treatment records dated in 2009 show that 
her low back disability had worsened.  The VA treatment 
records associated with the claims file and Virtual VA file 
are records dated from 1981 to December 2008.  The RO should 
conduct a search for any outstanding VA treatment records 
from the VA Healthcare System showing treatment of the 
service-connected disabilities and the claimed right hip 
disability dated from December 2008 to present.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   

The RO should also appropriately contact the Veteran by 
letter and request that she provide sufficient information 
and, if necessary, authorization to enable the RO to obtain 
any other pertinent VA or non-VA clinical records that may 
substantiate the claims for increased ratings for the lumbar 
spine disability and the stomach disability and the claimed 
right hip disability.  The RO should make an attempt to 
obtain copies of any treatment records from a treatment 
source identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all VA 
treatment records from the VA Healthcare 
System showing treatment of the service-
connected lumbar spine and stomach 
disabilities and the claimed right hip 
disability dated from December 2008 to 
present.    

2.  Contact the Veteran and ask her to 
identify all non-VA medical treatment 
rendered for the service-connected 
lumbar spine and stomach disabilities 
and the claimed right hip disability.  
The letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorizations, to enable VA to obtain 
any additional evidence. 

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, the RO should 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained, and incorporate 
them into the Veteran's claims file. 

3.  Send the Veteran proper VCAA notice 
as to what is needed to substantiate a 
claim for TDIU, and undertake any 
development necessary before 
adjudication.  Conduct any additional 
development of this claim in accordance 
with 38 C.F.R. § 3.159.   

4.  Schedule the Veteran for a VA 
examination to assist in determining the 
current severity of the service-
connected lumbar spine disability and to 
assist in determining the nature and 
etiology of the claimed right hip 
be made available to the examiner for 
review in connection with the 
examination.  All appropriate tests and 
studies should be accomplished.  X-ray 
examination of the thoracolumbar spine 
and right hip should be performed. 

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of (1) pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine (any 
such additional functional loss in terms 
of additional degrees of limited motion 
of the lumbar spine) and (2) any 
ankylosis of the lumbar spine, and if 
so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  The examiner should indicate 
if the lumbar spine disability causes 
pain, spasm, severe guarding, abnormal 
gait, or abnormal spine contour.  

The examiner should render an opinion as 
to whether the lumbar spine disability 
is manifested by intervertebral disc 
disease and any associated objective 
neurological abnormalities.  The 
examiner should specifically indicate 
whether there is evidence of 
radiculopathy and/or sciatic neuropathy 
in the left and right lower extremities 
due to disc disease.  The examiner 
should indicate whether there is 
complete or partial paralysis, neuritis 
or neuralgia of any nerve.  If partial 
paralysis, neuritis or neuralgia is 
present; the examiner should express an 
opinion as to whether it is mild, 
moderate, or severe.  If objective 
neurological abnormalities, 
radiculopathy, or sciatic neuropathy due 
to disc disease is found, the examiner 
should report the date of onset of such 
manifestations.  

The examiner should indicate whether the 
intervertebral disc disease has required 
any periods of doctor prescribed bed 
rest, and if so, the frequency and 
duration of the bed rest in a 12 month 
period.  

The examiner should also indicate the 
effect each service-connected disability 
has, if any, on the Veteran's current 
level of occupational impairment.  

The examiner should report all 
orthopedic and neurological diagnoses 
pertinent to the right hip and provide 
the follow opinions as to the etiology 
of the current diagnoses.  

Is it as likely as not that the 
service-connected lumbar spine 
disability caused the current 
right hip disability?

Is it as likely as not that the 
service-connected lumbar spine 
disability aggravated the current 
right hip disability?

Is the service-connected lumbar 
spine disability manifested by 
radiculopathy and/or sciatic 
neuropathy or other neurological 
manifestations in the right hip or 
right lower extremity?

The examiner should state the reasons 
for any opinion expressed.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

5.  Schedule the Veteran for a VA 
examination to assist in determining the 
nature, extent, and severity of the 
service-connected stomach disability.  
All relevant medical tests should be 
performed.  

The examiner should describe all 
manifestations due to the service-
connected stomach disorder.  The 
examiner should render an opinion as to 
whether the Veteran's service-connected 
stomach disorder is (i) more akin to 
gastritis, manifested by small nodular 
lesions, small eroded or ulcerated 
areas, severe hemorrhages, or large 
ulcerated or eroded areas, or (ii) more 
akin to irritable colon syndrome with 
symptoms that are mild (disturbances of 
bowel function with occasional episodes 
of abdominal distress), moderate 
(frequent episodes of bowel disturbance 
with abdominal distress), or severe 
(diarrhea or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress), or (iii) more akin 
to ulcerative colitis that is moderate, 
with infrequent exacerbations; 
moderately 


severe, with frequent exacerbations; 
severe, with numerous attacks a year and 
malnutrition, with health only fair 
during remissions; or pronounced, 
resulting in marked malnutrition, 
anemia, and general disability, or with 
serious complication, as liver abscess.  
The examiner should indicate whether the 
stomach disorder is mild, moderate, 
moderately-severe, or severe.  The 
examiner should report the frequency and 
duration of the symptoms in the past 12 
months.   

The examiner should also indicate the 
effect the disability has, if any, on 
the Veteran's current level of 
occupational impairment.  

6.  After all necessary development is 
accomplished, readjudicate the claims 
remaining on appeal in light of all the 
evidence of record.  Adjudicate the 
issue of TDIU, including, if necessary, 
pursuant to 38 C.F.R. § 4.16(b) (2012), 
referral of the TDIU claim to the VA 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service.  If any benefit sought on 
appeal remains denied, then a fully 
responsive Supplemental Statement of the 
Case should be furnished to the Veteran 
and representative, and they should be 
afforded a reasonable opportunity for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2012).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

